Filed with the Securities and Exchange Commission on February 14, 2011 1933 Act Registration File No. 33-7699 1940 Act File No. 811-4786 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED REGISTRATION NO. 33-7699 Post-Effective Amendment No.43 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED REGISTRATION NO. 811-4786 Amendment No.43 ARIEL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 200 East Randolph Drive, Suite2900 Chicago, Illinois 60601 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (312) 726-0140 Agent for service: With copies to: Arthur Don, Esq. Greenberg Traurig, LLP 77 West Wacker Drive Chicago, IL 60601 Anita Zagrodnik 200 East Randolph Drive Suite2900 Chicago, Illinois 60601 Alia S. Mendez, Esq. U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue Mail Code: MK-WI-T10F Milwaukee, Wisconsin 53202 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) oon (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of rule 485. Explanatory Note:This Post-Effective Amendment (“PEA”) No. 43 to the Registration Statement of Ariel Investment Trust (the “Trust”) hereby incorporates Parts A, B and C from the Trust’s PEA No. 42 on Form N-1A filed on January 28, 2011.This PEA No. 43 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 42 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 43 to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Chicago and State of Illinois on the 14th day of February 2011. ARIEL INVESTMENT TRUST By: /s/ Mellody Hobson Mellody Hobson, President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 43 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Mellody Hobson Principal Executive Officer, February 14, 2011 Mellody Hobson President and Trustee /s/ Anita Zagrodnik Principal Financial Officer, February 14, 2011 Anita Zagrodnik Principal Accounting Officer and Treasurer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 43 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Mario L. Baeza* Trustee February 14, 2011 Mario L. Baeza James W. Compton* Trustee February 14, 2011 James W. Compton William C. Dietrich* Trustee February 14, 2011 William C. Dietrich Royce N. Flippin,Jr.* Lead Independent Trustee February 14, 2011 Royce N. Flippin,Jr. John G. Guffey,Jr.* Trustee February 14, 2011 John G. Guffey,Jr. Christopher G. Kennedy* Trustee February 14, 2011 Christopher G. Kennedy H. Carl McCall* Trustee February 14, 2011 H. Carl McCall /s/ Mellody Hobson Chairman February 14, 2011 Mellody Hobson Merrillyn J. Kosier* Trustee February 14, 2011 Merrillyn J. Kosier John W. Rogers,Jr.* Trustee February 14, 2011 John W. Rogers,Jr. James M. Williams* Trustee February 14, 2011 James M. Williams William M. Lewis,Jr.* Trustee February 14, 2011 William M. Lewis,Jr. *By: /s/ Mellody Hobson Mellody Hobson, Attorney-in-fact *Mellody Hobson signs this document on behalf of each of the foregoing persons pursuant to the Powers of Attorney. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
